Order entered July 18, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00286-CV

                           RYAN, LLC, Appellant

                                      V.

                 NATIONAL UNION FIRE INSURANCE
                COMPANY OF PITTSBURGH, PA, Appellee

              On Appeal from the 191st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-05755

                                   ORDER

      Before the Court is appellant’s July 15, 2022 unopposed motion for an

extension of time to file a reply brief. We GRANT the motion and extend the time

to August 15, 2022.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE